t c no united_states tax_court lisa susan kovitch petitioner and richard p kovitch intervenor v commissioner of internal revenue respondent docket no filed date r determined a deficiency with respect to the joint_return that p and i filed for p filed a petition in which the only issue raised was her entitlement to spousal relief pursuant to sec_6015 i r c i did not file a petition r notified i of p’s petition and his right to intervene pursuant to sec_6015 i r c and rule of the tax_court rules_of_practice and procedure i filed a notice of intervention and shortly thereafter filed for bankruptcy pursuant to u s c sec_362 a bankruptcy filing gives rise to an automatic_stay of proceedings in the tax_court concerning the debtor the automatic_stay with respect to i’s bankruptcy case has not been terminated held the automatic_stay imposed by u s c sec_362 applies only to tax_court proceedings that affect the tax_liability of the debtor whether p is entitled to sec_6015 i r c spousal relief will not affect i’s joint tax_liability because i will remain liable for the tax_liability regardless of whether or not p remains jointly liable accordingly the automatic_stay imposed by u s c sec_362 does not prohibit this court from proceeding to determine whether p is entitled to spousal relief nor does it prohibit i from participating as an intervenor lisa susan kovitch pro_se richard p kovitch pro_se jack t anagnostis for respondent opinion ruwe judge the issue that we decide in this opinion is whether we may proceed to adjudicate petitioner’s claim for spousal relief in light of the fact that petitioner’s former husband intervened and subsequently filed for bankruptcy giving rise to the automatic_stay imposed by u s c sec_362 the automatic_stay prevents the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor petitioner requested to have this case decided under the small_tax_case procedures provided in sec_7463 however because the issue we decide in this opinion is an issue of first impression we removed the small_tax_case designation and will proceed under the normal procedural rules of the tax_court see rule c tax_court rules_of_practice and procedure background petitioner and her former husband richard p kovitch filed a joint federal_income_tax return for their tax_year they have since divorced on date respondent issued a notice_of_deficiency to petitioner and mr kovitch for petitioner timely filed a petition the only issue raised in her petition is whether she is entitled to relief from joint_and_several_liability pursuant to sec_6015 petitioner is not challenging the underlying deficiency mr kovitch did not file a petition pursuant to rule a and 115_tc_118 respondent sent a timely notice of filing of petition and right to intervene to mr kovitch who then filed a notice of intervention by filing his notice of intervention mr kovitch became a party to this case see sec_6015 king v commissioner supra shortly after mr kovitch filed his notice of intervention he filed for bankruptcy mr kovitch’ sec_2 unless otherwise indicated all section references are to the internal_revenue_code for the year at issue and all rule references are to the tax_court rules_of_practice and procedure there is a question as to the timeliness of mr kovitch’s notice of intervention pursuant to rule b a notice of intervention should be filed not later than days after service of the notice by the commissioner of the filing of the petition unless the court directs otherwise mr kovitch suggests that any delay may be due to his change_of address and we note that he originally sent the notice of intervention to respondent who apparently forwarded it to the court respondent continued bankruptcy filing gave rise to the automatic_stay imposed by u s c sec_362 that prohibits the commencement or continuation of tax_court proceedings concerning the debtor the automatic_stay has not been terminated before we can proceed to adjudicate whether petitioner is entitled to relief under sec_6015 we must decide whether the automatic_stay prevents us from doing so discussion i nature of joint liability and sec_6015 relief spouses who file joint returns are jointly and severally liable for the entire tax_liability which may be collected from either spouse see sec_6013 however sec_6015 provides that notwithstanding sec_6013 a joint filer may elect to seek relief from joint_and_several tax_liability congress vested this court with jurisdiction to review a taxpayer’s claim for relief from joint_and_several_liability under specified circumstances maier v commissioner t c continued has not objected to the notice of intervention and any delay in filing the notice of intervention does not appear to have caused harm to any of the parties in any event we would use our discretion as provided in rule b to allow the notice of intervention to be filed mr kovitch’s bankruptcy case was initially a ch proceeding however on date the case was converted to a ch proceeding affd 360_f3d_361 2d cir see also king v commissioner supra pincite 114_tc_354 claims for spousal relief can be raised in several different types of proceedings including petitions filed under sec_6015 sec_6330 or sec_6213 123_tc_320 king v commissioner supra pincite petitioner requested such relief by raising the matter as an affirmative defense in a deficiency proceeding under sec_6213 see drake v commissioner supra pincite see also 114_tc_276 for cases involving requests for spousal relief sec_6015 directs the court to establish rules to provide notice to the nonrequesting spouse and an opportunity to become a party to the proceeding pursuant to rule and king mr kovitch was notified of petitioner’s petition seeking relief from joint_and_several_liability and of his right to intervene in petitioner’s case by intervening mr kovitch became a party see 127_tc_214 an intervening party is not granted rights or immunities superior to those of the other parties may not enlarge the issues or alter the nature of the proceeding and must abide by the court’s rules id the instant proceeding concerns only whether petitioner is entitled to relief from her joint tax_liability mr kovitch’s liability is not at issue ii the automatic_stay in bankruptcy cases a bankruptcy filing generally triggers an automatic_stay of tax_court proceedings concerning the debtor actions which are subject_to the automatic_stay are set forth in u s c sec_362 at the time mr kovitch filed for bankruptcy u s c sec_362 provided in relevant part sec_362 automatic_stay a except as provided in subsection b of this section a petition filed under sec_301 sec_302 or sec_303 of this title or an application filed under sec_5 of the securities investor protection act of operates as a stay applicable to all entities of-- pars - of u s c sec_362 generally operate to temporarily bar actions against the debtor or property of the debtor or the bankruptcy_estate 126_tc_359 par of u s c sec_362 as in effect here specifically stays tax_court proceedings concerning the debtor id pincite the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor the automatic_stay generally operates to temporarily bar actions against or concerning the debtor or property of the debtor or the bankruptcy_estate 97_tc_544 in a chapter bankruptcy such as that of mr kovitch an automatic_stay is generally lifted only at the time a discharge is granted or denied u s c sec_362 this court has jurisdiction to determine whether the automatic_stay under u s c sec_362 prevents us from proceeding see 95_tc_655 we have construed the phrase concerning the debtor in u s c sec_362 narrowly to mean that the automatic_stay should not apply unless the tax_court proceeding possibly would affect the tax_liability of the debtor in bankruptcy 126_tc_359 the bankruptcy abuse prevention and consumer protection act of publaw_109_8 119_stat_127 amended sec_362 of the bankruptcy code by striking out the debtor and inserting a corporate debtor’s tax_liability for a taxable_period the bankruptcy court may determine or concerning the tax_liability of a debtor who is an individual for a taxable_period ending before the date of the order for relief under this title this provision became effective with respect to petitions for relief under the bankruptcy code filed on or after date see id sec_1501 119_stat_216 because mr kovitch commenced his bankruptcy case on date this amendment does not apply here w reserve oil gas co v commissioner 95_tc_51 affd without published opinion 995_f2d_235 9th cir thus we must decide whether the current proceeding involving petitioner’s request for sec_6015 spousal relief affects mr kovitch’s tax_liability for purposes of applying the automatic_stay this construction is consistent with the recently amended language of u s c sec_362 people place auto hand carwash llc v commissioner supra pincite see also bankruptcy abuse prevention and consumer protection act of sec_709 there is no indication in the legislative_history that the change from concerning the debtor to concerning the tax_liability of the debtor should alter the way the statute is interpreted with regard to the debtor rather this amendment clarifies how the statute had been interpreted by the courts before the amendment the legislative_history describes the purpose of this amendment as follows under current law the filing of a petition for relief under the bankruptcy code activates an automatic_stay that enjoins the commencement or continuation of a case in the united_states tax_court this rule was arguably extended in halpern v commissioner t c which held that the tax_court did not have jurisdiction to hear a case involving a postpetition year to address this issue sec_709 of the act amends sec_362 of the bankruptcy code to specify that the automatic_stay is limited to an individual debtor’s prepetition taxes taxes incurred before entering bankruptcy the amendment clarifies that the automatic_stay does not apply to an individual debtor’s postpetition taxes in addition sec_709 provides that the stay applies to both prepetition and postpetition tax_liabilities of a corporation so long as it is a liability that the bankruptcy court may determine h rept pt pincite people place auto hand carwash llc v commissioner supra pincite n mr kovitch’s tax_liability is a liability to the united_states and whether or not spousal relief is granted to petitioner mr kovitch remains liable the only issue to be decided is the extent to which petitioner will remain liable for the tax_liability as the court_of_appeals for the ninth circuit has observed the tax court’s determination regarding relief under sec_6015 does not affect the intervening former spouse’s personal tax_liability 432_f3d_972 9th cir regardless of whether we grant or deny relief to petitioner under sec_6015 our decision in this case can neither increase nor decrease mr kovitch’s tax_liability and thus will not affect whether mr kovitch is liable for the entire amount therefore petitioner’s request for sec_6015 relief does not concern the tax_liability of mr kovitch accordingly we hold the court_of_appeals for the ninth circuit decided that an intervening former spouse lacked standing to appeal the tax court’s determination regarding sec_6015 relief 432_f3d_972 9th cir in baranowicz the intervenor argued that although the deficiencies determined by the tax_court or the court_of_appeals would not change his obligation to pay the determination granting spousal relief to the requesting spouse constituted actual injury the court_of_appeals disagreed holding that absent a showing of some concrete harm we must reject the intervenor’s argument that the mere grant of participation rights in the tax_court under sec_6015 is sufficient to confer on him standing to appeal id pincite we recognize that a decision granting petitioner’s request for relief could conceivably have a financial impact on mr continued that the automatic_stay imposed by u s c sec_362 does not preclude this court from proceeding in this case to determine whether petitioner is entitled to relief nor does it prohibit mr kovitch from participating as an intervenor in this case to reflect the foregoing an appropriate order will be issued continued kovitch in the future for example if petitioner’s request for relief were denied respondent might collect the joint liability from petitioner as opposed to mr kovitch we do not believe that such speculative possibilities are sufficient to make this a proceeding concerning the tax_liability of the debtor in bankruptcy our decision in this case will not alter mr kovitch’s tax_liability
